                                                                  1

                                                                  2

                                                                  3                                      UNITED STATES DISTRICT COURT
                                                                  4                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6

                                                                  7   BEN ANDERSON,                                       Case No. 4:20-CV-6867-YGR
                                                                  8                Plaintiff,                             ORDER EXTENDING TIME TO EFFECTUATE
                                                                                                                          SERVICE AND DIRECTING U.S. MARSHAL TO
                                                                  9          vs.                                          EFFECTUATE SERVICE
                                                                 10   JOYCE D. HIENRICH, ET AL.,                          Re: Dkt. No. 24
                                                                 11                 Defendants.
                                                                 12
                                                                             On September 25, 2020, plaintiff Ben Anderson, appearing pro se, filed a complaint in the
                               Northern District of California
United States District Court




                                                                 13
                                                                      Northern District of Illinois alleging violations of his civil rights by officials of Humboldt County.
                                                                 14
                                                                      (Dkt. No. 1.) Consequently, the court in the Northern District of Illinois sua sponte ordered transfer
                                                                 15
                                                                      of the case to this District. (Dkt. No. 6.) The court also granted plaintiff’s motion to proceed in forma
                                                                 16
                                                                      pauperis but denied his motion for attorney representation without prejudice because plaintiff did not
                                                                 17
                                                                      show that he has made an effort to find representation on his own. (Id.)
                                                                 18
                                                                             On October 1, 2020, the case was transferred to this District and reassigned to the undersigned
                                                                 19
                                                                      on March 1, 2021. (Dkt. Nos. 7, 19.) In the meantime, plaintiff had appealed the order of the
                                                                 20
                                                                      Northern District of Illinois transferring the case, granting the motion to proceed in forma pauperis,
                                                                 21
                                                                      and denying the motion for attorney representation. (Dkt. No. 16.) Though it is not clear which part
                                                                 22
                                                                      of the order plaintiff appealed, the Ninth Circuit dismissed the appeal for lack of jurisdiction as the
                                                                 23
                                                                      challenged order was neither final nor appealable. (Dkt. No. 20.)
                                                                 24
                                                                             Now pending before this Court is a motion for extension of time dated April 15, 2021. (Dkt.
                                                                 25
                                                                      No. 24.) Plaintiff requests an additional month to prepare for a case management conference. (Id.)
                                                                 26
                                                                      Although an initial case management conference had been set by this Court for April 26, 2021, it was
                                                                 27
                                                                      subsequently vacated. (Dkt. Nos. 21, 23.) Accordingly, the Court ORDERS as follows:
                                                                 28
                                                                  1      1. Plaintiff’s motion for an extension of time is GRANTED to the extent it seeks time to effectuate
                                                                  2          service.
                                                                  3      2. The complaint having been found to comply with Title 28 USC § 1915, IT IS FURTHER
                                                                  4          ORDERED that the Clerk issue summons, and IT IS FURTHER ORDERED that the U.S. Marshal
                                                                  5          or the Clerk’s Office for the Northern District of California serve, without prepayment of fees,
                                                                  6          a copy of the complaint, any amendments, attachments, scheduling orders and other
                                                                  7          documents specified by the Clerk, plaintiff’s affidavit and this order upon the defendant(s).
                                                                  8          The Court advises plaintiff that the District Court has produced a guide for self-
                                                                  9   represented/pro se litigants called Representing Yourself in Federal Court: A Handbook for Pro Se
                                                                 10   Litigants, which provides instructions on how to proceed at every stage of a case, including discovery,
                                                                 11   motions, and trial. It is available electronically online (https://cand.uscourts.gov/wp-
                                                                 12   content/uploads/2020/02/Pro_Se_Handbook_2020_links.pdf).
                                                                 13          The Court also advises plaintiff that assistance is available through the Legal Help Center.
                               Northern District of California
United States District Court




                                                                 14   Parties can make an appointment to speak with an attorney who can provide basic legal information
                                                                 15   and assistance. The Help Center does not see people on a “drop-in” basis, and will not be able to
                                                                 16   represent parties in their cases. There is no charge for this service. The Help Center’s website is
                                                                 17   available at https://cand.uscourts.gov/legal-help.
                                                                 18          IT IS SO ORDERED.
                                                                 19          This Order terminates Docket Number 24.
                                                                 20
                                                                      Dated: May 10, 2021
                                                                 21
                                                                                                                               ____________________________________
                                                                 22                                                                YVONNE GONZALEZ ROGERS
                                                                                                                               UNITED STATES DISTRICT COURT JUDGE
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                           2
